Citation Nr: 0315520	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-03 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.   
 
2.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from September 1979 to March 
1982.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal partly from a May 1999 RO rating decision 
which denied service connection for a right wrist disability.  
The veteran also appeals a November 1999 RO decision which 
denied service connection for a skin condition (including as 
due to herbicide exposure).  

The present Board decision addresses the issue of service 
connection for a right wrist disability.  The issue of 
service connection for a skin condition is the subject of the 
remand at the end of the decision.  


FINDINGS OF FACT

The veteran does not currently have a right wrist disability.  


CONCLUSION OF LAW

A right wrist disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1979 to March 1982.  His service medical records indicate 
that at the time of the May 1979 enlistment examination, he 
was noted to have a ganglion of the right wrist which was not 
disqualifying.  A May 1980 treatment entry noted that the 
veteran complained of an injury to the right wrist.  He 
stated that he fell off his bunk onto the floor and injured 
his right wrist.  The assessment was sprain, right wrist.  On 
a medical history form dated in March 1982, the veteran 
checked that he had swollen or painful joints.  The reviewing 
examiner did not refer to any wrist problems.  

VA treatment records dated from October 1982 to December 1998 
show that the veteran was treated for multiple disorders.  A 
June 1984 entry noted that the veteran injured a finger on 
his right hand.  He reported that he cut his finger on a car 
door.  It was noted that the veteran had a 1 cm laceration 
and that he complained of distal pain and numbness.  The 
diagnosis was a lacerated finger.  A June 1984 radiographic 
report, as to the right middle finger, noted that there was 
no fracture or other abnormality seen.  A later June entry 
noted that the laceration on the tip of the veteran's right 
third finger was much improved.  

Private treatment records dated from January 1995 to 
September 1998 indicate that the veteran continued to receive 
treatment for multiple disorders.  

In a November 1998 statement, the veteran reported that while 
sleeping on a top bunk during service, he rolled out onto a 
concrete floor and injured his back and hand.  He noted that 
he had to wait until the morning to go to the hospital and 
that by then, his hand and wrist had become really swollen 
and he was in a lot of pain.  

The veteran underwent a VA orthopedic examination in January 
1999.  He reported that he was injured during service when he 
fell off a top bunk onto a concrete floor and hurt his back, 
right hand, and right wrist.  He indicated that he did not 
have any fractures, but that his hand became really badly 
swollen.  He said he would have swelling at times.  The 
examiner reported that dorsiflexion was 68 degrees on the 
right and was 70 degrees on the left and that palmer flexion 
was 77 degrees on the right and 80 degrees on the left.  
Radial deviation was 20 degrees on both the right and left 
and ulnar deviation was 43 degrees on the right and 44 
degrees on the left.  The examiner noted that there was no 
evidence of painful motion.  The diagnosis was arthralgia of 
the right wrist with no loss of function due to pain.  A 
January 1999 radiological report, as to the right hand, 
indicated that there was no acute fracture or dislocation and 
that the soft tissues were unremarkable.  

The veteran also underwent a VA hand, thumb, and fingers 
examination in January 1999.  The examiner reported that 
there were no anatomical defects.  The examiner noted that 
the tip of the veteran's fingers touched the tip of the thumb 
and that the tips of the fingers touched the median 
transverse over the thumb well.  It was noted that the 
veteran's grasping of objects was good and that he was right-
handed and well adapted to grasping.  The diagnosis was 
trauma to the right hand with no residual.  

Private treatment records dated from July 1999 to February 
2000 show that the veteran was treated for disorders other 
than a right wrist disability.  

In his February 2000 substantive appeal, the veteran reported 
that he injured his right wrist while on active duty in the 
Army during a fall and that he later had to have a cyst 
removed from the same wrist.  He stated that he could not 
write well with his right hand.  He claimed that he had loss 
of motion in the hand and that his right wrist would swell 
twice a year.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for a right 
wrist disability.  Identified relevant medical records have 
been obtained, and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  

The veteran's service medical records indicate a right wrist 
ganglion was noted on a May 1979 enlistment examination, but 
this problem was not mentioned further during active duty 
which lasted from September 1979 to March 1982.  In 
connection with his current claim, the veteran has reported 
that at some point a right wrist cyst (apparently the 
ganglion) was removed, but there is no indication that this 
took place during active duty, and there is no credible 
evidence that the preservice right wrist ganglion was 
aggravated by service.  During active duty in May 1980, the 
veteran received conservative treatment for a right wrist 
sprain.  However, this apparently was an acute and transitory 
injury which fully resolved without residuals, since later 
service medical records over almost two more years of active 
duty do not note a right wrist problem.

Post-service treatment records do not show a chronic right 
wrist disability.  A January 1999 VA orthopedic examination 
assessed arthralgia of the right wrist with no loss of 
function due to pain.  A January 1999 VA hand, thumb, and 
fingers examination assessed a history of trauma to the right 
hand with no residuals.  These examinations show that, 
despite subjective complaints, the right wrist is normal.  

A complaint of pain in an area, without a medically diagnosed 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet.App. 282 (1999).  One requirement for service connection 
is medical evidence of the current existence of a claimed 
disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  The 
medical evidence indicates that the veteran does not 
currently have a right wrist disability.  As a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  In the absence of competent medical 
evidence of a current right wrist disability, service 
connection for the claimed disability may not be granted.  

As the preponderance of the evidence is against the claim for 
service connection for a right wrist disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for a right wrist disability is denied.  


REMAND

The other issue on appeal is service connection for a skin 
condition (including claimed to be due to herbicide 
exposure).

Post-service VA and private treatment records currently on 
file show treatment for variously diagnosed skin conditions.  
In his February 2000 substantive appeal, the veteran reported 
that he was treated for a skin condition within the first 
three weeks after his service discharge in March 1982 at the 
Birmingham, Alabama VA Medical Center.  He also stated that 
he was treated for a skin condition at such facility three or 
four times in 1982 and three or four times during 1983 and 
1984.  The Board notes that VA treatment records dated from 
October 1982 to December 1998 are of record.  However, there 
is no indication that treatment records prior to October 1982 
were ever requested.  In the judgment of the Board, any VA 
treatment records prior to October 1982 should be secured as 
part of the duty to assist the veteran.  Bell v. Derwinski, 2 
Vet.App. (1992).  

Accordingly, this issue is remanded for the following.  

1.  The RO should obtain copies of all the 
veteran's VA medical treatment records 
concerning a skin condition, dated from 
March 1982 to October 1982, from the 
Birmingham, Alabama VA Medical Center.  

2.  The RO should also ask the veteran to 
identify any other sources of post-service 
treatment for a skin condition (the 
records of which have not already been 
obtained).  The RO should then obtain 
copies of the related medical records 
which are not already on file.  

3.  After the above development is 
accomplished, and after assuring 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the claim for service 
connection for a skin condition.  If the 
claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



